 NORTH CENTRAL ILLINOIS LABORERS'COUNCILNorth Central Illinois Laborers'District CouncilandLaborers'InternationalUnion of North America,AFL-CIO,Local#362 and Laborers'InternationalUnion of North America,AFL-CIO,Local #996andThe Associated General Contractors of Illinois.Cases 38-CB-567, 38-CB-568, and 38-CB-571June 26, 1974DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY, AND PENELLOOn March 29, 1974, Administrative Law JudgeWellington A. Gillis issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Counselfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of the,National Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs'and has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondents, North Central Illinois La-borers' District Council, Peoria, Illinois; Laborers' In-ternationalUnion of North America, AFL-CIO,Local #362, Bloomington, Illinois; and Laborers' In-ternational Union of North America, AFL-CIO, Lo-cal # 996, Roanoke, Illinois, their officers, agents, andrepresentatives, shall take the action set forth in thesaid recommended Order.11as amended on December 17, 1973, by the General Counselfor the National Labor Relations Board, hereinafter re-ferred to as the Board, against North Central Illinois Labor-ers'District Council, hereinafter referred to as the Council,Laborers' International Union of North America, AFL-CIO, Local #362, hereinafter referred to as Local #362,and Laborers' International Union of North America,AFL-CIO, Local #996, hereinafter referred to as Local#996, alleging violations of Section 8(b)(3) and (1)(A) andSection 2(6) and (7) of the National Labor Relations Act,as amended (61 Stat. 136), and upon an answer and amend-ed answer timely filed by the Respondents denying the com-missionof any unfair labor practices.All parties were represented by counsel, and were afford-ed full opportunity to examine and cross-examinewitnesses,to introduce evidence pertinent to the issues, and to engagein oral argument. Subsequent to the close of the hearing andwithin the extension of time authorized for filing, timelybriefs were submitted by counsel for all parties.Upon the entire record in this case, and from my observa-tion of the witnesses and their demeanor on the witnessstand, and upon substantial, reliable evidence "consideredalong with the consistency and inherent probability of testi-mony"(Universal Camera Corp. v. N.L.R.B.,340 U.S. 474,496), I make the following:Findings and ConclusionsITHEBUSINESSOF THE EMPLOYERThe Associated General Contractors of Illinois is a tradeassociation of contractors engaged in constructing highway,heavy, municipal, or utility projects, with its principal officelocated in Springfield, Illinois. It is engaged in the business,inter alia,of negotiating and executing collective-bargainingcontracts on behalf of its employer members.Among the approximately 170 employer members of theAssociated General Contractors is R. A. Cullinan and Son.During the immediate 12-month period, R. A. Cullinanand Son purchased cement, steel, and equipment valued inexcess of $250,000, which materials were received in variouscounties within Illinois by R. A. Cullinan and Son directlyfrom points outside the State of Illinois. Upon these factsI find that the Associated General Contractors of Illinoisand its employer members are now, and at all times materialherein have been, individually and collectively, employersengaged incommerce within the meaning of Section 2(6)and (7) of the Act.'IITHE RESPONDENT LABOR ORGANIZATIONSDECISIONSTATEMENT OF THE CASEWELLINGTON A. GILLIS, Administrative Law Judge: Thiscase was tried before me on January 8, 1974, at Peoria,Illinois, and is based upon charges filed on November 1,1973, by the Associated General Contractors of Illinois,hereinafter referred to as the AGC or the Employer, uponthe consolidated complaint issued on November 19, 1973,The parties admit, and I find, that North CentralIllinoisLaborers'DistrictCouncil, and Local #362 and Local#996, Laborers'InternationalUnion of North America,AFL-CIO, are labor organizations within themeaning ofSection 2(5) of the Act.Associated General Contractors ofAmenca, Inc., Evansville Chapter, et al,182 NLRB 224;Local Union No. 103,InternationalAssociationof Bridge,Structural and Ornamental Iron Workers, AFL-CIO, et al,190 NLRB 741.212 NLRB No. 3 12DECISIONS OF NATIONAL LABOR RELATIONS BOARD111THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe issue presented by the pleadingsherein iswhether theRespondents violated Section 8(b)(3) of the Act by insisting,as a precondition to enteringinto an agreementwith theAGC, that the AGC agree to support and urge approval ofthe terms reached before the construction industry stabiliza-tion committee and to relinquish its right to protest any ofthe terms of the collective-bargainingagreementbefore theCISC.B. The FactsOver a period of many years the AGC and the Respon-dent Council have been parties to a contractual relation-ship.The most recent collective-bargainingagreement,effective from April 1, 1969, until April 1, 1972, and execu-ted on the one hand by the District Council and its affiliatedLocal unions, and, on the other by contractors in HighwayDistricts 3 and 4, affiliates of AGC of Illinois, covers workinHighway Districts 3 and 4, and recognizes the Union asthe exclusive collective-bargaining representative with re-spect to wages, hours, and other working conditions for alllaborers and watchmen employed by the Employer in theIllinois countiesof Ford, Hancock, McDonough, Hender-son, Knox, Henry, Western Half of Stark, Marshall, EasternHalf of Stark, Iroquois, Kankakee, Livingston, Woodford,and McLean.2InMarch 1972 negotiations for a new contract com-menced, and, on or about May 11, 1972, the Respondentand certain of the associations having agreed to the termsof a contract, the Respondent conferred with the craftboard under the construction industry stabilization commit-tee as to approval of the proposed wage rates.3 The follow-ing September 25, 1972, the CISC notified those concernedthat it would approve wage increases lower than those sub-mitted by the parties. On October 6, 1972, all of the employ-er associations agreed to the wage rates that had beenapproved by CISC, and a new contract and wage rates wasthen submitted to CISC.It appears that subsequent to this, Richard Curren, direc-tor of labor relations for the AGC, made inquiries of theCISC concerning the appropriateness of the wage rates.Learning that the craft board had acted on the wage rateswithout certain pertinent information, Curren registered aprotest with the CISC. As a result, the following May 1973,the parties were notified that approval of certainjobclassifi-cations contained in the contract was being withheld. InJune 1973, the Respondent demanded premium pay forcertain job classifications and simultaneously threatened tostrike. The Respondent was enjoined by the Federal court] In addition to Respondent Locals #362 and #996, Local unions affiliat-ed with theDistrict CouncilincludeLocal # 1393, Local # 991, Local # 538,Local #852, Local #641, Local #757, Local #751, and Local #862 Eachof these Localunions is listed as having jurisdiction in one or more of thecounties specified.iAs elaboratedon hereinafter,in the constructionindustry any contractnegotiatedmust be approved by the CISC The latterorganization has set upa number ofcraft boardsto advise and assistfrom striking over terms that had not been approved byCISC. In August 1973, the CISC ordered the parties tonegotiate a new collective-bargaining agreement. Thereaf-ter, on October 16, 1973, pursuant to the AGC's request, theparties met.This was followed by a second meeting on October 29,1973, with Curren and Attorney Stuart Cohen representingthe AGC, and Attorney J. F. Souders and Henry Gauwitz,business manager of Respondent Council, along with otherLocal representatives, present for the Respondents. Gau-witz asked Curren what his position was with respect to thecontract that had been agreed to and what were theEmployer's demands. Curren stated that the Employerwanted either an entirely separate document or an adden-dum to the contract, his preference being the former. At thispoint, the parties went through each and every article of theagreement, with Curren objecting in some respect to virtual-ly all of the provisions as written. Following this discussion,and with disagreement still existing between the parties onmanyitems,the Union advised the Employer that whateveragreement was reached the Employer would have to agreeto support it before the CISC and to not protest it to theCISC. The Respondent admitted at the hearing that this wasinsisted upon by the Union as a precondition to any agree-ment on a contract.Although the parties subsequently met at the FederalMediation offices in Peoria on November 8, 1973, with theUnion making an offer to settle an existing strike againstAGC contractors, there has been no further contract negot,•-ations between the parties since the October 29, 1973, meet-ing.Analysis and ConclusionsI find, contrary to the assertion of the Respondents, thatthe historical unit as reflected in the most recent contract,is an appropriate unit, namely, all laborers and watchmen,excluding guards, professional employees, and supervisorswithin the meaning of the Act, employed within the geo-graphical territory of the District Council in the followingIllinois counties: Ford, Hancock, McDonough, Henderson,Warren, Knox, Henry, Stark, Marshall, Iroquois, Kankak-ee, Livingston,Woodford, and McLean.Inasmuch as the AGC has, over a period of many years,been a party to the contract with the Respondent Council,ifnot present during negotiations, the fact that the CISCrecognized the existence of a bargaining relationship be-tween the two by honoring the AGC's protest of the termsof the agreement previously submitted by the Respondentsfor approval, and that, at the time of the alleged violationherein, the AGC was in the course of bargaining with theRespondent and recognized by the Respondent, I find, con-trary to the assertion of the Respondent, that the AGC was,and is, a proper bargaining representative, and as such, asadmitted by counsel for the Respondent, entitled to be aparty to any new collective-bargaining agreement that maybe negotiated to replace the expired contract.Turning to the narrow issue, the question presented iswhether insisting, as a precondition to entering into a collec-tive-bargaining agreement with the AGC, that the latteragree to support and urge approval of the terms reached NORTH CENTRAL ILLINOIS LABORERS'COUNCILbefore the CISC and to relinquish its right to protest any ofthe terms of the agreement before the CISC, constitutes arefusal to bargain within the proscription of Section 8(a)(5)of the Act. In short, the question is whether the subjectmatter of such a demand is a mandatory subject of bargain-ing. I find that it is not.In so finding, one must first look to the purpose andstatus of the construction industry stabilization committee.Pursuant to the Economic Stabilization Program, by Execu-tive Order 11588, the CISC was established for the purposeof stabilizing wages in the construction industry and "toassure generally conformance of any increase in any wageor salary in the construction industry to the provisions ofthe Order." Such order provides for the creation of craftdispute boards, comprised of representatives of labor andindustry, to assist in resolving wage disputes and, subject toreview by CISC, to pass on the acceptability of negotiatedwage increases. In order to review a contract to determinewhether negotiated wage rates are acceptable the contract-mg parties are required to submit the contract with support-ing data to the appropriate craft dispute board. CISCprocedures provide the parties with the opportunity to sub-mit to the board "written data, views, or arguments" relativeto the issues concerning the wage rates. The CISC mayreview the craft dispute board's decision on its own initia-tive or in cases where the craft dispute board cannot agreeon the acceptability of the negotiated wages. The CISC hasthe authority to require the submission of data it deemsappropriate, and the parties, at the discretion of the CISC,may file statements setting forth their views and submitwritten data and arguments pertinent to the issues.The distinction drawn between mandatory and nonman-datory subjects of bargaining arises from the language ofSection 8(d) of the Act which requires parties "to meet atreasonable times and confer in good faith with respect towages, hours, and other terms and conditions of employ-ment...... In the landmarkBorg-Warnercase 4 the Su-preme Court, applying Section 8(a)(5) and Section 8(d),stated thatRead together,these provisions establish the obligationof the employer and the representative of its employeesto bargain with each other in good faith with respect to"wages, hours, and other terms and conditions of em-ployment. . . . The duty islimited to those subjects,and within that area neitherpartyis legally obligatedto yield. . . . As toother matters,however,each partyis free to bargain or not to bargain,and to agree or notto agree.Further applying the logic of the Court's reasoning, sinceit is lawful to insist upon matters within the scope of manda-tory bargaining and unlawful to insist upon matters with-out, the question here is whether the agreement not toprotest insisted upon by the Respondents is a subject withinthe phrase "wages, hours, and other terms and conditionsof employment," and, specifically, whether such agreement4 N.L.R B v. WoosterDivisionof Borg-Warner,356 U.S. 342 (1958)13"sets forth a term or condition of employment or regulatesthe relation between the employer and its employees." 5An agreement that the Employer relinquish its right toprotest terms of an agreement before the CISC does not, initself, set forth a term or condition of employment or regu-late the relation between an employer and its employees,and thus, cannot be held to be a mandatory subject ofbargaining.While a protest before the CISC may have some effectupon wages, this does not convert an agreement to relin-quish a right to protest, a nonmandatory matter, into amandatory subject of bargaining. Further, as the CISC isunder mandate to monitor the terms and conditions of col-lective-bargaining contracts in the construction industryand to determine whether such terms are acceptable andnoninflationary, an agreement by parties to such a contractto withhold information in this regard and to merely urgesupport and approval of the terms reached would, in myopinion, contravene the Federal Wage Stabilization policy.Such an agreement, I find, is outside the scope of mandatorysubjects of collective bargaining.Finally, under the policies and procedures of the CISC,the AGC has the legal right to present its views and, in doingso, to protest the terms of a contract, a right similar to theright to institute a lawsuit or to file an unfair labor practicecharge. These rights are not subject to the collective-bar-gaining process, and, by insisting on conditioning enteringinto an agreement with the AGC upon the latter's agree-ment to support and urge approval of the terms reachedbefore the construction industry stabilization committeeand to relinquish its right to protest any of the terms of theagreement before the CISC, I find that the Respondentsengaged in an unfair labor practice within the meaning ofSection 8(b)(3) of the Act 6Upon the basis of the above findings of fact and upon theentire record in this case, I make the following:CONCLUSIONS OF LAW1.The Respondents, North Central Illinois Laborers'District Council, Laborers' International Union of NorthAmerica, AFL-CIO, Local #362, and Laborers Interna-tional Union of North America, AFL-CIO, Local #996,are labor organizations within the meaning of Section 2(5)of the Act.2.Associated General Contractors of Illinois, and its em-ployer members, are employers engaged in commerce with-in the meaning of Section 2(6) and (7) of the Act.3.All laborers and watchmen, excluding guards, profes-sional employees and supervisors within the meaning of theAct, employed within the geographical territory of theNorth Central Illinois Laborers' District Council in the Illi-noiscounties of Ford, Hancock, McDonough, Henderson,Warren, Knox, Henry, Stark, Marshall, Iroquois, Kankak-ee,Livingston,Woodford, and McLean, constitute a unit5 InternationalUnion of Operating Engineers, Local Union No. 12, et al,187NLRB 4306 Although alleged in the complaint, the General Counsel atno time ar-guedthat suchconduct alsoconstitutes a violation of Sec 8(b)(1)(A) of theAct. I find thatitdoes not. 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4.North Central Illinois Laborers' District Council andits affiliated Local Unions, including Laborers' Internation-alUnion of North America, AFL-CIO, Local #362 andLocal #996, at all times material herein, has been, and is,the exclusive bargaining representative of the employees inthe aforesaid appropriate unit for the purposes of collectivebargaining with respect to rates of pay, wages, hours ofemployment, or other conditions of employment.5.By insisting on conditioning entering into an agree-ment with the AGC upon the latter's agreement to supportand urge approval of the terms reached before the construc-tion industry stabilization committee and to relinquish itsright to protest any of the terms of the collective-bargainingagreement before the CISC, a nonmandatory subject ofbargaining, the Respondent Unions have, since October 29,1973, engaged in unfair labor practices within the meaningof Section 8(b)(3) and Section 2(6) and (7) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.IV THE EFFECT UPON COMMERCE OF THE UNFAIR LABOR PRACTICESThe activities of the Respondents set forth in section III,above, occurring in connection with the operations of theAssociated General Contractors of Illinois as set forth insection I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V THE REMEDYIt having been found that the Respondents have engagedin certain unfair labor practices, it is recommended thatthey cease and desist therefrom and that they take certainaffirmative action which is necessary to effectuate the poli-cies of the Act.Upon the foregoing facts, conclusions of law, and theentire record, and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:ORDER7The Respondents, North Central Illinois Laborers' Dis-trict Council, and Laborers' International Union of NorthAmerica, AFL-CIO Local #362 and Local #996, theirofficers, agents, and representatives, shall:1.Cease and desist from:(a)Refusing to bargain with Associated General Con-tractors of Illinois on behalf of the laborers and watchmenin the appropriate unit, by insisting, as a precondition ofentering into a collective bargaining agreement, that theAGC agree to support and urge approval of the termsreached before the construction industry stabilization com-mittee and to relinquish its right to protest any of the termsof the agreement before the CISC.(b) In any like or related manner refusing to bargain withAssociated General Contractors of Illinois.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Post at the Respondent North Central Illinois Labor-ers'District Council's business offices and meeting places,and at the business offices and meeting places of Respon-dent Local #362 and Respondent Local #996, Laborers'International Union of North America, AFL-CIO, copiesof the attached notice marked "Appendix." 8 Copies of thenotice on forms provided by the Officer-in-Charge of Sub-Region 38, shall, after being duly signed by an authorizedrepresentative of each of the Respondents, be posted, asaforesaid, immediately upon receipt thereof and maintainedfor at least 60 consecutive days thereafter. Reasonable stepsshall be taken by each of the Respondents to ensure thatsaid notices are not altered, defaced, or covered by anyother material.(b) Promptly, upon receipt of copies of said notice fromthe Officer-in-Charge, return to him signed copies for post-ing by Associated General Contractors of Illinois, and itsemployer members, their being willing, in places where no-tices to employees are customarily posted.(c)Notify the Officer-in-Charge for Sub-Region 38, inwriting, within 20 days from the date of this Order, whatsteps the Respondents have taken to comply herewith.It is recommended that the 8(b)(1)(A) allegation of thecomplaint be dismissed.7 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Section102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes8 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively by insist-ing as a precondition to entering into a collective-bar-gainingagreementwith the AssociatedGeneralContractors of Illinois, that the latter agree to supportand urge approval of the terms reached before the con-struction industry stabilization committee and to relin-quish its right to protest any of the terms of theagreement before the CISC.WE WILL NOT, in any like or related manner, refuse tobargain with Associated General Contractors of Illi-nois.NORTH CENTRAL ILLINOIS LA-BORERS'DISTRICT COUNCIL(Labor Organization) NORTH CENTRAL ILLINOIS LABORERS' COUNCIL15DatedBy(Representative)(Title)DatedBy(Representative)(Title)DatedByThisisan official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or coveredby any othermaterial.Any questionsconcerning(Representative)(Title)this notice or compliancewithits provisions may be direct-ed to the Board's Office, SavingsCenter Tower, 10th Floor,LABORERS'INTERNATIONALPeoria,Illinois 61602,Telephone309-673-9312.UNIONOFNORTH AMERICA,AFL-CIO, LOCAL #996(Labor Organization)LABORERS'INTERNATIONALUNIONOFNORTH AMERICA,AFL-CIO, LOCAL #362(Labor Organization)